Case 6:19-cr-OOOZ4-CEI\/|-TBS Document 1 Filed 01/15/19 Page 1 of 9 Page|D 1

AO 91 (Rev. l ll'l l) Criminal Cornplaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

 

United States of America )
v. )
VORARUT voRASlANGSUK ) ease N°' _
) 6:19-m1-1025
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of Nov. B, 2015. and JEm. 15. 2019 in the county of Orange in the
Midd|e District of Florida , the defendant(s) violated:
Code Sectz'on Oj?ense Descrz'p!fon
18 U.S.C. §§ 2252A(a)(2) and Possession (Jan. 15, 2019) and receipt (Nov. 8, 2015) of child pornography.
2252A(a)(5)(e)

This criminal complaint is based on these facts:

til Continued on the attached sheet.

     

Comp!ar`nant ’s s gmiture

Joanna Bailey, Special Agent
Printed name and rifle

Sworn to before me and signed in my Presence. 9
Date: '}l\) ,ZD[Q M WM

ge w;ignamre §

City and gmc Or|ando, F|orida KARLA R. SPAULD|NG, U.S. Magistrate Judge

Pri'nted name and rifle

 

 

Case 6:19-cr-OOOZ4-CEI\/|-TBS Document 1 Filed 01/15/19 Page 2 of 9 Page|D 2

srArE oF FLORIDA cAsE No. 6=19_mj- 1 D?~S'
COUNTY OF ORANGE
AFFIDAV_IT

l, Joanna Bailey, being duly sworn, do hereby depose and state as follows:

l. I have been a Special Agent (SA) With the Federal Bureau of
Investigation (FBI) since January 8, 2017. Before becoming a Special Agent, I Was
employed With the FBI since June 2011, serving in multiple capacities that included
counterterrorism and counterintelligence investigation l arn currently assigned to
the FBI Violent Crimes Against Children Tasl< Force.

2. l have received specialized training concerning investigations of sex
crimes, child exploitation, child pornography, and computer crimes l have also
investigated and assisted in the investigation of matters involving the possession,
receipt, distribution, and production of child pornography During the course of my
training and investigations, I have had the opportunity to observe and review
numerous examples of child pornography (as defined in 13 U.S.C. § 2256) in all
forms of media, including computer media. Moreover, lam an SA who is engaged
in enforcing the criminal laws, including 18 U.S.C. § 2252A(a).

3. I have participated in various training courses Concerning the
investigation and enforcement of federal child pornography laws in Which computers
are used as the means for receiving, transmitting and storing child pornography

Additionally, l have participated in the execution of search Warrants involving

Case 6:19-cr-OOOZ4-CEI\/|-TBS Document 1 Filed 01/15/19 Page 3 of 9 Page|D 3

searches and seizures of computers, computer equipment, software, and
electronically stored information

4. This affidavit is submitted in support of a criminal complaint against
VORARUT VORASIANGSUK for violations of 18 U.S.C. § 2252A. As set forth in
more detail below, I believe there is probable cause that on or about November 8, 2015 ,
in Orange County, Florida, VO RARUT VO RASIANGSUK knowingly received child
pornography that has been mailed, or using any means or facility of interstate or
foreign commerce has been shipped or transported in or affecting interstate or foreign
commerce by any means, including by computer, in violation of 18 U.S.C.
2252A(a)(2) and 2256(8). In addition, I believe there is probable cause that on or
about January 15, 2019, in Orange County, Florida, VORARUT VORASIANGSUK
knowingly possessed child pornography that had been transported using any means or
facility of interstate or foreign commerce or in or affecting interstate or foreign
commerce by any means, including by computer, in violation of 18 U.S.C.
2252A(a)(5)(B) and 2256(8).

5 . I make this affidavit from personal knowledge based on my participation
in this investigation, information from other criminal investigators, information from
other law enforcement officers, information from agency reports, and our review of
documents provided to me by these witnesses and law enforcement officers Because
this affidavit is being submitted for the limited purpose of establishing probable cause
for the issuance of a criminal complaint, I have not set forth each and every fact learned

during the course of this investigation

Case 6:19-cr-OOOZ4-CEI\/|-TBS Document 1 Filed 01/15/19 Page 4 of 9 Page|D 4

§TATQTORY AUTHQRITY
6. Title 18, United States Code, Section 2252A, prohibits a person from

knowingly transporting shipping, receiving, distributing reproducing for distribution,
or possessing any child pornography, as defined in 18 U.S.C. § 2256(8), while using
any means or facility of interstate or foreign commerce, or in or affecting interstate or
foreign commerce
PROBABLE CAUSE STATEMENT

7. On November 14, 2018, SA Michelle Langer_acting in an undercover
capacity and using a peer-to-peer (PZP) file-sharing program known as Bittorrent
Roundup-downloaded multiple images and videos of child pornography from a
computer using IP address 50.89.243.141. On November 14, 2018, the PZP file-
sharing program determined IP address 50.89.243.141 Was sharing a torrent With the
info hash: a90137acfb43e98f4e2b339fd7ac3e77063cb39e. This torrent file references
54 files, at least one of which was identified as being a file of investigative interest to
child pornography investigations

8. On November 14, 2018, SA Langer completed a single-source
download from IP address 50.89.243.141. During the single»source download, SA
Langer downloaded approximately 49 images, approximately 25 of which were
indicative of child pornography Some of the images depicted four young females
ranging between 8-12 years of age, naked or in lingerie. In some of the images, the
four young females (or some combination of them) were bathing together, posing

with a phallic device, or performing oral sex on one another. Specilically, one image

Case 6:19-cr-00024-CE|\/|-TBS Document 1 Filed 01/15/19 Page 5 of 9 Page|D 5

depicted a female approximately 10-12 years of age, lying naked on her back With her
vagina exposed. The female child is holding a pink phallic device, In another

image, two females who are approximately 8-12 years of age are shown naked. One
child is performing oral sex on the other child.

9. I have reviewed the downloaded files from the undercover sessions on
November 14, 2018. Ibelieve, based on my training and experience, that the
aforementioned files downloaded by SA Langer are child pornography, as defined in
18 U.S.C. § 2256.

10. A query of the IP address 50.89.243.141 Was made through the
American Registry for Internet Numbers (ARIN). ARIN reported thath address
50.89.243. 141 was registered to Bright House Communications (owned by Charter
Communications).

11. On November 16, 2018, a subpoena was served to Bright House
Communications for the IP address 50.89.243.141 to obtain certain subscriber

information in effect as of November 14, 2018:

Customer Name: VORARUT VORASIANGSUK
Service Address: XXXX Brighton Lane

Orlando, Florida 32817
(the “PREMISES”)
SEARCH WARRANT/INTERVIEW OF VORARUT VORASIANGSUK

12. On January 8, 2019, l obtained a search warrant to search the

PREMISES. On January 15, 2019, contact Was made with VORARUT

Case 6:19-cr-OOOZ4-CEI\/|-TBS Document 1 Filed 01/15/19 Page 6 of 9 Page|D 6

VORASIANGSUK at the PREMISES, during execution of the search warrant.
VORASIANGSUK was advised that he was not under arrest and agreed to speak to
interviewing agents.

13. During the interview, VORASIANGSUK stated that he had resided at
the PREMISES since 2001. He also admitted that he downloaded child pornography
from the internet using the Bittorrent program (among other methods), and that he did
so only at the PREMISES. VORASIANGSUK downloaded image and movie files
from his laptop computer and on a desktop computer, VORASIANGSUK viewed
and saved the image and movie files on the laptop computer, desktop computer, and
external hard drives. VORASIANGSUK viewed the image and video files and
fantasized by masturbating to them.

14. VORASIANGSUK admitted to viewing child pornography for
approximately 16 years. VORASIGNASUK stated that he has tried to quit on
multiple occasions and the longest he was able to go without Viewing child
pornography was approximately 3 months. VORASIANGSUK used sites and
applications such as Bittorrent, 4chan, 180chan, and freemovies to view child
pomography. VORASIANGSUK stated that he did not pay attention to the age of the
young girls he was viewing but only cared if they were “pretty.” However,
VORASIANGSUK stated he has seen child pornography of all ages and specifically
mentioned he was familiar with the terms Siberian Mouse, LS, Vicky Series, Tara
Series, and Jenny Series. VORASIANGSUK admitted that he knew viewing child

pornography was illegal. VORASIANGSUK believes he is addicted to child

Case 6:19-cr-OOOZ4-CEI\/|-TBS Document 1 Filed 01/15/19 Page 7 of 9 Page|D 7

pornography. VORASIANGSUK could not guarantee investigators that he would not
view child pornography in the future.

15. VORASIANGSUK currently Works as a respiratory therapist at Advent
Health Hospital and has since 2003. VORASIANGSUK primarily works With infants
but has worked with children of other ages. VORASIANGSUK stated he has never
touched a child inappropriately

16. A forensic preview of VORASIANGSUK’s laptop located
approximately 1,800 files with titles indicative of child pornography Some of the files
were previewed and contained images and videos of child pornography A forensic
preview of VORASIANGSUK’$ external hard drive located over 300 files with titles
indicative child pornography Some of these files were previewed and contained
images and videos of child pornography

17. 1 have viewed at least one image and one video found on
VORASIANGSUK’s Western Digital external hard drive and Asus laptop. Based on
my training and experience, 1 have determined that the following images and video
depict children under the age of 18 years engaged in sexually explicit conduct, and
constitute child pornography as defined in 18 U.S.C. § 2256. Below is a description of
two of the images and videos viewed:

a. File “IMG_01963.JPG” - found on Western Digital external hard
drive, which depicts an image of a naked female who is approximately 4 to 5 years

old. The child is pictured naked with her legs spread open, exposing her vagina.

Case 6:19-cr-00024-CE|\/|-TBS Document 1 Filed 01/15/19 Page 8 of 9 Page|D 8

b. File “Tara 8 years old Pussy Play and Blow Job Pics and vids clips” -
found on Asus laptop, a video that is approximately nine minutes long. The video
shows an approximately 8-year-old female who is naked and masturbating, and
performing oral sex on an adult male.

18. I have been advised by Special Agent Alex Brignoni, a certified forensic
examiner, that the Bittorrent program on VORASIANGSUK’s laptop sends liles
received through the PZP program directly to the downloads folder. The “Tara 8
years old Pussy Play and Blow Job Pics and vids clips” file was located in the
downloads folder of VORASIANGSUK’$ laptop. The creation date for the file is
November 8, 2015 . In addition, Special Agent Brignoni has advised me that the
downloads folder contains other files with titles indicative of child pornography that
have more recent creation dates, Which is consistent with evidence of
VORASIANGSUK’s more recent use of the Bittorrent PZP program. Not all of the
files have been reviewed yet due to the ongoing nature of the investigation and the
great volume of data to be reviewed.

LNC_L_ILSIM

19. Based on the above, there is probable cause that on or about November
8, 2015, in Orange County, in the Middle District of Florida, VORARUT
VORASIANGSUK knowingly received child pornography in violation of 18 U.S.C.
§ 2252A(a)(2). In addition, there is probable cause that on or about January 15 , 2019,

in Orange County, in the Middle District of Florida, VORARUT VORASIANGSUK

Case 6:19-cr-OOOZ4-CEI\/|-TBS Document 1 Filed 01/15/19 Page 9 of 9 Page|D 9

knowingly possessed child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B).

    

  

anna Bailey
pecial Agent
Federal Bureau of Investigation

   
   

Sworn to and subs ibed be ore me
this 1 h day of .»

/

KARLA R. sP i)nvo
United States M 'strate Judge

 

